Exhibit 10.67.1

TARRANT APPAREL GROUP
(dba Fashion Resource)
3151 E. Washington Boulevard
Los Angeles, CA 90023
Tel:  (323) 780-8250  Fax:  (323) 780-0751

Trans Textil International, S.A. de C.V.
Inmobiliaria Cuadros, S.A. de C.V.
Kamel Nacif
Edgar Allen Poe No. 231
Col. Polanco, C.P. 11550
Mexico, D.F.

                    Re:  Purchase of Textile Mill

Gentlemen:

                    This letter will confirm our agreement in principle
concerning the purchase by Tarrant Mexico, S. de R.L. de C.V. or its designee(s)
(“Tarrant Mexico”), a wholly-owned subsidiary of Tarrant Apparel Group
(“Tarrant”), of a textile mill located in Tlaxcala, Mexico, from Trans Textil
International, S.A. de C.V. (formerly, “Tex Transas, S.A. de C.V.) (“Trans
Textil”) and Inmobiliaria Cuadros, S.A. de C.V. (“Cuadros”).

          1.       Background.  In December 1998, Tarrant Mexico entered into a
Facility Development Agreement with Trans Textil under which Tarrant Mexico
would have the right to purchase a textile mill and related apparel processing
facilities (the “Facility”) to be developed by Trans Textil.

                    During November  1999, Tarrant Mexico leased a portion of
the Facility to wash, finish and pack apparel.

                    Trans Textil completed construction of the Facility in
November 2000.

                    In October 2000, Tarrant Mexico (i) amended the terms of the
Facility Development Agreement, including extending the term of the option to
purchase the Facility to September 30, 2002, (ii) sold to Trans Textil for U.S.
$33,820,275 certain denim manufacturing equipment and other personal property
purchased by Tarrant Mexico for use in the Facility, (iii) sold to Trans Textil
for U.S. $1,412,225 certain cotton, work-in-progress and fabric manufactured in
the pre-production testing of the Facility, (iv) leased to Trans Textil certain
denim manufacturing equipment purchased by the Company for use at the Facility,
and (v) obtained a right of first refusal from



--------------------------------------------------------------------------------


Trans Textil to purchase all the production capacity of the Facility.  The
purchase price of such equipment and inventory, together with approximately U.S.
$12.5 million previously advanced by Tarrant Mexico to Trans Textil in
connection with the development of the Facility, is represented by a promissory
note of Trans Textil (the “Note”), the outstanding balance (including accrued
interest) of which on August 30, 2002 was approximately U.S. $44,899,000.

                    The land and building related to the Facility (the “Real
Property”) are owned by Cuadros.  Kamel Nacif is the principal shareholder of
Trans Textil and Cuadros.

          2.       Purchase of the Facility.

                    (a)       Tarrant Mexico will purchase from Trans Textil all
equipment and other tangible personal property (the “Equipment”) located at the
Facility, or otherwise required to enable the Facility to perform in accordance
with the specifications established in accordance with the Facility Development
Agreement, including, but not limited to, all equipment and other tangible
personal property sold by Tarrant Mexico to Trans Textil pursuant to that
certain Equipment Purchase Agreement dated as of October 5, 2000.

                    (b)       Tarrant Mexico will purchase all the issued and
outstanding capital stock of Cuadros (the “Shares”), and Mr. Nacif will cause
the holders of the Shares to sell the same to Tarrant Mexico.

                    (c)       The Equipment Lease dated as of October 16, 2000,
between Tarrant Mexico as lessor and Trans Textil as lessee, will be terminated,
and Trans Textil will deliver all equipment subject to such lease to the
Facility or to such other location as Tarrant Mexico may specify.

                    (d)       The Production Agreement dated as of October 16,
2000, between Tarrant Mexico and Trans Textil, will be terminated.

                    (e)       Tarrant Mexico will acquire the Equipment and the
Shares free and clear of any lien, claim, charge or other encumbrance.  Tarrant
Mexico will not assume any liability of Trans Textil, Cuadros or the Facility,
and Mr. Nacif will indemnify and hold harmless Tarrant Mexico from any such
liability.

          3.       Purchase Price.

                    (a)       The purchase price for the Equipment will be as
follows:

 

(i)

three million shares of the Common Stock of Tarrant (the “Tarrant Shares”);

-2-




--------------------------------------------------------------------------------


 

(ii)

an amount equal to the difference between (A) U.S. $12.0 million and (B) any
amounts (other than the Note) owed by Trans Textil or any of its affiliates to
Tarrant or any of its affiliates, which amount will be payable in cash on the
closing date; and

 

 

 

 

(iii)

cancellation of the Note.

                    (b)       The purchase price for the Shares will consist of
a number of shares of the capital stock of Tarrant Mexico such that after the
issuance thereof, the current shareholders of Cuadros will own 25% of the
outstanding shares of the capital stock of Tarrant Mexico (the “Minority
Interest”).

          4.       Definitive Agreement.

                    (a)     This letter does not constitute a binding commitment
on the part of either Tarrant Mexico, Trans Textil, Cuadros or Mr. Nacif to
consummate the transactions contemplated hereby, and no such party shall be
under any legal obligation except as set forth in duly executed definitive
agreements containing detailed terms, conditions, covenants, representations and
warranties satisfactory to all parties (the “Agreement”).

                    (b)     Immediately upon the execution of this letter by all
parties hereto, counsel for Tarrant Mexico will prepare the Agreement, and the
respective parties will use reasonable commercial efforts to review, revise,
execute and deliver the Agreement as quickly as practicable.

                    (c)     The Agreement will contain all representations and
warranties by Trans Textil, Cuadros and Mr. Nacif which are customary in
transactions of this nature, including, but not limited to, representations and
warranties regarding the organization of Trans Textil and Cuadros; the standing
and authority of Trans Textil, Cuadros and Mr. Nacif to execute, deliver and
perform the Agreement; the enforceability of the Agreement; the ownership of the
Shares; the absence of any defect in the Equipment or the Real Property; the
absence of any liabilities of Cuadros; the operation of the Facility to date in
accordance with all applicable laws, including, but not limited to, all
environmental, health and safety and employment laws; and the absence of any
environmental claim with respect to the Real Property.  The Agreement will
provide that each party will indemnify the others from any loss relating to any
breach by the indemnifying party of any of its representations, warranties or
covenants.

                    (d)     The Agreement will provide that the obligations of
Tarrant Mexico to consummate the transactions contemplated thereby will be
contingent upon the satisfaction of such conditions precedent as are customary
in transactions of this

-3-



--------------------------------------------------------------------------------


nature, including, but not limited to, the accuracy of Trans Textil’s, Cuadros’
and Mr. Nacif’s representations and warranties; the satisfaction by Trans
Textil, Cuadros and Mr. Nacif of their covenants and agreements; the absence of
litigation which could prevent or make illegal such transactions; the absence of
any adverse change in the business, condition or prospects of the Facility; the
receipt of all other necessary approvals or consents of third parties (in each
case without the imposition of any condition not acceptable to Tarrant Mexico in
its sole and absolute discretion); compliance with all applicable laws and
regulations; completion by Tarrant Mexico and its advisers of a due diligence
examination of the Facility and the business of Trans Textil and Cuadros to the
complete satisfaction of Tarrant Mexico in its sole discretion; the completion
of an audit of the financial statements of the Facility by a firm of independent
auditors satisfactory to Tarrant Mexico in its sole discretion; and the receipt
by Tarrant Mexico of a fairness opinion from Wedbush Morgan Securities.

          5.       Notices.  Each party shall promptly notify the others of
(i) any notice or other communication from any person alleging that the consent
of such person is or may be required in connection with the transactions
contemplated hereby, (ii) any notice or other communication from any
governmental or regulatory agency or authority in connection with the
transactions contemplated hereby and (iii) any actions, suits, claims,
investigations or proceedings commenced or, to the best of its knowledge
threatened, against, relating to, involving or otherwise affecting the Facility
or Cuadros or which relate to the consummation of the transactions contemplated
hereby.

          6.       Publicity.  All press releases and other public announcements
by any party relating to the transactions contemplated hereby will be subject to
the prior review and approval of the other parties, which approval will not be
unreasonably withheld; provided, however, that the party proposing the same will
provide prior written notice of such press release or announcement (including
the text thereof) to the other party at least two (2) business days prior to the
issuance of the same.

          7.       Costs.  Each party will pay its own costs and expenses
incurred in connection with the transactions contemplated hereby.  Each party
represents and agrees that it is not and will not become obligated to pay any
finder’s fee, commission or similar payment to any agent, broker or finder in
connection with the transactions contemplated hereby.

          8.       Termination.  Either party will have the right, in its sole
and absolute discretion, for any reason or no reason, to terminate the
negotiations concerning the transactions contemplated hereby by giving written
notice thereof to the other parties.

-4-



--------------------------------------------------------------------------------


                    If the foregoing accurately reflects our agreement in
principle, please so indicate by executing the enclosed copy of this letter of
intent and returning it to the undersigned on or before the 30th  of August,
2002.

 

Very truly yours,

 

 

 

TARRANT MEXICO, S. de R.L. de C.V.

 

 

 

 

 

By:

/s/  TODD KAY

 

 

 

--------------------------------------------------------------------------------

 

 

 

AGREED AND ACCEPTED

THIS 30th DAY OF AUGUST, 2002

 

TRANS TEXTIL INTERNATIONAL, S.A. de C.V.

 

 

By 

/s/ KAMEL NACIF

 

 

--------------------------------------------------------------------------------

 

 

Authorized Representative

 

 

 

 

 

INMOBILIARIA CUADROS, S.A. de C.V.

 

 

By 

/s/ KAMEL NACIF

 

 

--------------------------------------------------------------------------------

 

 

Authorized Representative

 

 

 

 

 

 

/s/ KAMEL NACIF

 

 

--------------------------------------------------------------------------------

 

 

KAMEL NACIF

 

-5-